Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Informalities
     In claims 1 and 11, in the last line, “frame” is misspelled.
      In the specification at paragraph 18, line 7, “method” is misspelled.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
     In claims 1 and 11, at the end of the claims, they recite the  mobile target and the static target are both  contained in each of the two-fame [sic] images.  This appears to be inconsistent with paragraph 95 of the specification.   According to the specification, the mobile target and the static target appear in an “overlap portion” of at least two frames and not in the entirety of both frames.  



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


     The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 8-12 are rejected under 35 U.S.C. 101 for the reasons set forth below:

     Claim 1 of the application is broader than claim 1 of the patent and therefore, anticipates  the patent. 

     Claim  1 of the patent recites every limitation of claim 1 of the application. Claim 1 of the patent claims the additional step which recites: “…. performing comparison between at least two-frame images selected from the multiple-frame images, comprising: detecting a suspected target based on a matching operation on corresponding feature information in the at least two-frame images; and tracking the suspected target to determine the mobile target..”
Because every limitation of claim 1 of the application was recited in claim 1 of the patent, the  claims of the application are anticipated by the patent.   Unlike claim 1 of the patent,  claim 1 of the application,  in the last limitation, recites, “….the mobile target and the static target are both contained in each of the two-fame (sic).”  However, the examiner contends that this limitation would have been obvious or suggested by  claim 1 of the patent,  for at least the reason that the last limitation, refers to  a mobile target moving relative to a static target when comparing  partially overlapped field of view of at least two framed images, as recited in the last limitation of the claim.   Hence, the examiner contends that the mobile and static targets are contained in the overlapped region.

      Claim 8 of the application reads on or corresponds to claim 4 of the patent.

     Claim 9 of the application reads on or corresponds to claim 5 of the patent.

     Claim 10 of the application reads on or corresponds to claim  10 of the patent.  


     Claim 11 of the application is broader than claim 7 of the patent and therefore, anticipates  the patent. 

     Claim  7 of the patent claims every limitation of claim 11 of the application. Claim 7 of the patent claims the additional step which recites: “…. performing comparison between at least two-frame images selected from the multiple-frame images, comprising: detecting a suspected target based on a matching operation on corresponding feature information in the at least two-frame images; and tracking the suspected target to determine the mobile target..”
Because every limitation of claim 11 of the application was recited in claim 7 of the patent, the claims of the application are anticipated by the patent.

     Unlike claim 7 of the patent,  claim 11 of the application,  in the last limitation, recites, “….the mobile target and the static target are both contained in each of the two-fame (sic).”  However, the examiner contends that this limitation would have been obvious or suggested by  claim 7 of the patent,  for at least the reason that the last limitation, refers to  a mobile target moving relative to a static target when comparing  partially overlapped field of view of at least two framed images, as recited in the last limitation of the claim.  The overlapping portion is  a subset of at least two frames.   Hence, the examiner contends that the mobile and static targets are contained in the overlapped region.



     Regarding claim 12 of the application, claim  8 of the patent recites every limitation of claim 12 of the application. Claim 8 of the patent claims the additional step which recites: 
     When, the step of performing comparison between at least two-frame images selected from the multiple-frame images comprises: detecting a suspected target based on a matching operation on corresponding feature information in the at least two-frame images; and tracking the suspected target to determine the mobile  target.”

     Because every limitation of claim 12 of the application was recited in claim 8 of the patent, claim 12 of the application is  anticipated by claim 8 of the patent.

                                                     Objected Claims
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664